Citation Nr: 1326556	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Original jurisdiction in this case is now with the RO in New Orleans, Louisiana.

The Veteran testified at a hearing before the undersigned in July 2010.  At this hearing, the Veteran specifically withdrew his service-connection claims for osteoarthritis, coronary artery disease and a bilateral foot disability.  A transcript of the hearing is of record.  

As discussed in more detail below, the Board is awarding the Veteran's service-connection claim for PTSD herein.  Notably, during the pendency of this appeal, the Veteran's treating VA psychiatrist specifically highlighted the Veteran's PTSD diagnosis, and reported that the Veteran was chronically and totally disabled, and will "never again be able to return to gainful employment."  See the Veteran's September 21, 2007 VA Psychiatry note.  Based on this medical finding, and in light of the Board's award of service-connection for PTSD, the Board finds that a claim for a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  The TDIU claim is therefore REFERRED to the agency of original jurisdiction for appropriate action.  



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran has a current PTSD diagnosis that is related to corroborated in-service personal assault stressors.

2.  At the July 2010 hearing, the Veteran presented testimony specifically withdrawing his service-connection claims for osteoarthritis, coronary artery disease and a bilateral foot disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claims of entitlement to service connection for osteoarthritis, coronary artery disease and a bilateral foot disability.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.



Service connection - PTSD

In essence, the Veteran contends that he currently has PTSD due to intense racial discrimination and abuse experienced during his period of active duty service.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  Where a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999). 

The record demonstrates that the Veteran has a clear Axis I diagnosis of PTSD, meeting the criteria of the DSM-IV.  See, e.g., the Veteran's February 15, 2007 VA Psychiatric Note.  Accordingly, the first element of 38 C.F.R. § 3.304(f) is satisfied.

The Board also finds that the Veteran's claimed in-service racism related stressor experiences have been corroborated by the record.  In June 2010, the Veteran testified that he was abused by several fellow officers while serving as a boatswain's mate during his naval service, to the point where he feared for his life.  Per his testimony, he was regularly subjected to racial slurs and threats of physical violence.  In addition, the Veteran reported that he was repeatedly required to clean on-ship bathrooms after other service members intentionally soiled broken toilets and walls with fecal matter, knowing that the Veteran was responsible for the clean-up.  Significantly, in 2007, the Veteran reported to his VA physicians that he felt intense fear and helplessness while on board his ship because he thought he could be hurt or killed by other service members.  He indicated that his superior officers discouraged him from reporting individual incidents.  See the Veteran's February 15, 2007 VA Psychiatric Note.

The Veteran's claimed stressor experiences are best characterized as instances of repeated personal assault as contemplated under the provisions of 38 C.F.R. § 3.304(f)(5).  See also the VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.17.a. (defining "personal assault" as an event of human design that threatens or inflicts harm).  As such, evidence of behavior changes following such stressors is a type of relevant evidence that may be used for corroboration.  

While the Veteran's service records contain no specific reference to any abuse the Veteran now claims to have endured while in the Navy, the record does contain some corroborating evidence of behavioral changes occurring both during and immediately following his period of active service.  Indeed, the Veteran testified that after having to clean feces off the walls of the bathrooms yet another time, he just could not take the abuse anymore and walked off his ship only to be written up for being absent from his duty station.  A review of the Veteran's personnel records confirms that indeed, the Veteran was punished on two occasions in June and August 1968 for being absent from his appointed place of duty on the USS Jonas Ingram.  In addition, the Veteran's cousin has since submitted a statement indicating that prior to joining the Navy, the Veteran was happy, social and "lots of fun," but upon his return he was not the same person.  He did not talk much, was always in a daze, and would not smile or laugh.  See the June 15, 2007 typewritten statement of J.F.W.  

No evidence of record calls into question the Veteran's own competent accounts of the abuse he endured during his period of service, or the circumstances of his citations for being absent from his ship.  In the same vein, the Veteran's cousin is competent to attest to the behavior changes he witnessed in the Veteran following his return from military service, and the Board finds no reason to doubt the credibility of his observations.  Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's in-service racism related stressors are indeed confirmed by the record.  The second element of 38 C.F.R. § 3.304(f) is therefore satisfied as well.

Finally, with respect to medical nexus, both a VA psychology intern and psychologist diagnosed the Veteran with chronic PTSD in June 2007.  More significantly, they both concluded that the Veteran exhibited a "full range of PTSD symptoms related to military trauma."  (emphasis added).  There is no medical opinion of record to the contrary.  As such, the third element of 38 C.F.R. § 3.304(f) is also satisfied.  

As all three elements of 38 C.F.R. § 3.304(f) are met, the benefit sought on appeal is allowed.

Dismissed appeals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2012).

In the above referenced October 2007 rating decision, the RO denied the Veteran's service-connection claims for osteoarthritis, coronary artery disease and a bilateral foot disability.  The Veteran disagreed and perfected an appeal as to each issue.  At the July 2010 hearing before the Board, the Veteran specifically indicated his desire to withdraw each of these claims from appellate status.  See Board Hearing Tr. at 2.  As this request was made on the record at the July 2010 hearing, there is no requirement that the request to withdraw be in writing.  38 C.F.R. § 20.204(b) (2012).

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected issues on appeal.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these claims, and they are dismissed.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.

The appeal of entitlement to service connection for osteoarthritis is dismissed.

The appeal of entitlement to service connection for coronary artery disease is dismissed.

The appeal of entitlement to service connection for a bilateral foot disability is dismissed.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


